Case 1:20-cr-00236-JEB Document1 Filed 10/27/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA : Criminal No.
v. : Grand Jury Original
MICHELLE LAYTON, : 18U.S.C. § 1343 (Wire Fraud)
18 U.S.C. § 1001(a)(2) (False Statements)
Defendant. :
INDICTMENT

The Grand Jury charges that, at all times material to this Indictment:
Introduction |

lL. The National Background Investigations Bureau (““NBIB”) was a government
contracting agency—which is now known as the Defense Counter Intelligence and Security Agency
(“DCSA”)}—that conducted background investigations on behalf of the Office of Personnel
Management (“OPM”), an agency within the executive branch of the United States Government.
OPM is headquartered in Washington, D.C. NBIB was responsible for conducting background
investigations of individuals who were either employed by or seeking employment with federal
agencies or government contractors. The purpose of the background investigations included
determining individuals’ suitability to receive or retain security clearances and to hold positions of
public trust, including positions requiring access to classifted information and impacting national

security.
2. The defendant, MICHELLE LAYTON, was employed as a background investigator

for NBIB. In that role, LAYTON’s responsibilities included performing background investigations
Case 1:20-cr-00236-JEB Document1 Filed 10/27/20 Page 2 of 6

for individuals seeking positions with the Department of Defense, Department of the Air Force,
Department of the Army, and Department of the Navy, including positions requiring a security
clearance. LAYTON worked in NBIB’s Phoenix, Arizona field office.

3. To perform background investigations on individual subjects, investigators such as
LAYTON would conduct interviews of people familiar with the work or background of the subject
and obtain and review documentary evidence, such as employment records, disciplinary records,
education records, and rental records, to verify and corroborate information provided by either the
subject or by persons interviewed during the investigation. After conducting interviews and
obtaining documentary evidence, investigators would prepare a Report of Investigation (“ROT”),
containing the results of the interviews and records reviews, and would electronically submit the
ROI to OPM, through the OPM’s mainframe computer, located in Washington, D.C. OPM would
then provide a copy of the report and investigative file to the requesting agency and maintain a copy
in its records system.

4, LAYTON, in her role as a background investigator, and in return for the salary she
was paid, owed NBIB and OPM a duty to prepare truthful and accurate ROIs. OPM relied upon
investigators, such as LAYTON, to prepare and submit accurate and truthful ROIs, so that OPM
could, in turn, provide accurate and truthful information to the agencies who requested the
background checks. The requesting agencies utilized and relied upon the ROIs prepared by
investigators such as LAYTON to determine whether the subjects of these investigations were

suitable for the positions and/or clearances for which they were under consideration.
Case 1:20-cr-00236-JEB Document1 Filed 10/27/20 Page 3 of 6

COUNTS ONE THROUGH ELEVEN
(Wire Fraud, 18 U.S.C. § 1343)

5. Paragraphs | through 4 of this Indictment are hereby re-alleged.
6. Between on or about February 16, 2018, and on or about April 24, 2019, in the
District of Columbia and elsewhere, the defendant,
MICHELLE LAYTON,
devised and intended to devise a scheme to defraud and to obtain money and property from OPM
and NBIB by means of materially false and fraudulent pretenses, representations, and promises, as
described more fully below.
Purpose of the Scheme to Defraud
7. It was a purpose of the scheme to defraud for LAYTON to maintain her NBIB
employment and collect her full salary under the false pretense that she was fulfilling her duty to
perform accurate and truthful background investigations—investigations that she in fact fabricated.
Manner and Means
8. LAYTON perpetrated the scheme to defraud by submitting to OPM ROls with
material misrepresentations, which lent the false appearance that she was fulfilling her duty to
perform accurate and truthful background investigations. Specifically:
a. LAYTON claimed to have interviewed sources whom she had not in fact
interviewed;
b. LAYTON claimed to have conducted records checks that she had not in fact
conducted; and
c. LAYTON fabricated information for ROIs to fill gaps from interviews and

records checks that she deliberately neglected to conduct.
Case 1:20-cr-00236-JEB Document1 Filed 10/27/20 Page 4 of 6

Execution of the Scheme
9. For the purpose of executing the above-described scheme to defraud, LAYTON
transmitted and caused to be transmitted by means of wire communication in interstate commerce,
into and through the District of Columbia, writings, signals, and sounds; that is—on or about the
dates in the table below, LAYTON electronically connected to OPM’s mainframe computer from
Phoenix, Arizona and transmitted to OPM, in the District of Columbia, the following ROIs, each
of which contained a material misrepresentation in furtherance of the scheme to defraud,

constituting a separate Count in the Indictment:

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Description

ONE 2/16/2018 | The ROI identified in Count Twelve of the Indictment.
TWO 4/20/2018 | The ROI identified in Count Thirteen of the Indictment.
THREE ; 5/11/2018 The ROI identified in Count Fourteen of the Indictment.
FOUR 6/14/2018 | The ROI identified in Count Fifteen of the Indictment.
FIVE 6/14/2018 The ROI identified in Count Sixteen of the Indictment.

SIX 8/17/2018 The ROI identified in Count Seventeen of the Indictment.
SEVEN 8/21/2018 The ROI identified in Count Eighteen of the Indictment.
EIGHT 8/24/2018 The ROI identified in Count Nineteen of the Indictment.
NINE 10/16/2018 | The ROI identified in Count Twenty of the Indictment.
TEN 1/9/2019 The ROI identified in Count Twenty-One of the Indictment.
ELEVEN 2/26/2019 The ROI identified in Count Twenty-Two of the Indictment.

 

 

 

(Wire Fraud, In Violation of Title 18, United States Code, Section 1343)

 
Case 1:20-cr-00236-JEB Document1 Filed 10/27/20 Page 5 of 6

COUNTS TWELVE THROUGH TWENTY-TWO
(False Statements, 18 U.S.C. § 1001(a)(2))

10. Paragraphs 1 through 4 of this Indictment are hereby re-alleged.

11. On or about the dates in the table below, in the District of Columbia and elsewhere,
in matters within the jurisdiction of the executive branch of the Government of the United States,
the defendant,

MICHELLE LAYTON,
knowingly and willfully made and caused to be made materially false, fictitious, and fraudulent
statements and representations; that ii—LAYTON submitted and caused to be submitted to OPM
_ the below listed ROIs, each of which contained a materially false representation, constituting a

separate Count in the Indictment:

 

Count Date Description

 

In a background investigation of J.A. for a position with the
TWELVE 2/16/2018 Department of the Army, LAYTON submitted an ROI in which
she falsely reported that she had interviewed M.B.

 

In a background investigation of P.K. for a position with the
THIRTEEN | 4/20/2018 Department of Defense, LAYTON submitted an ROI in which she
falsely reported that she had interviewed B.M.

 

In a background investigation of S.B. for a position with the
FOURTEEN | 5/11/2018 Department of the Navy, LAYTON submitted an ROI in which
she falsely reported that she had interviewed M.M.

 

In a background investigation of D.G. for a position with the
FIFTEEN 6/14/2018 Department of Defense, LAYTON submitted an ROI in which she
falsely reported that she had interviewed M.L.

 

 

In a background investigation of J.P. for a position with the
SIXTEEN 6/14/2018 Department of Defense, LAYTON submitted an ROI in which she
falsely reported that she had interviewed M.L.

 

 

 

 
Case 1:20-cr-00236-JEB Document1 Filed 10/27/20 Page 6 of 6

 

 

 

 

 

 

 

 

Count Date Description
In a background investigation of W.M. for a position with the
SEVENTEEN | 8/17/2018 Department of the Army, LAYTON submitted an ROI in which
she falsely reported that she had interviewed K.W.
In a background investigation of C.P. for a position with the
Department of the Navy, LAYTON submitted an ROI in which
EIGHTEEN | 8/21/2018 she falsely reported that she had conducted a records check with
source G.M.
In a background investigation of V.G. for a position with the
NINETEEN _ | 8/24/2018 Department of the Navy, LAYTON submitted an ROI in which
she falsely reported that she had interviewed M.D.
In a background investigation of T.D. for a position with the
TWENTY 10/16/2018 | Department of the Air Force, LAYTON submitted an ROI in
which she falsely reported that she had interviewed C.S.
In a background investigation of B.N. for a position with the
TWENTY- 1/9/2019 Department of the Air Force, LAYTON submitted an ROI in
ONE which she falsely reported that she had conducted a records check | _
with source L.K.
TWENTY- Ina background investigation of M.K. for a position with the
TWO 2/26/2019 Department of Defense, LAYTON submitted an ROI in which she

 

 

falsely reported that she had interviewed R.J.

 

(False Statements, In Violation of Title 18, United States Code, Section 1001(a)(2))

A TRUE BILL

FOREPERSON

ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA

 
